Citation Nr: 0834440	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for 
a lung disorder, to include chronic obstructive pulmonary 
disease (COPD) and asthma. 

2.  Entitlement to service connection for a lung disorder, to 
include COPD and asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in October 2007, at the local RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied in a 
final rating decision issued in February 2005.

2.  Evidence received since the February 2005 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a lung disorder.

3.  A lung disorder was incurred during active service.




CONCLUSION OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a lung disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a lung disorder have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a lung disorder, the RO had a duty to notify 
the veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a lung disorder and granted 
his claim for entitlement to service connection for a lung 
disorder.  Therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Accordingly, the Board concludes 
that the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the appellant was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.



Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Claim to Reopen 

The record reflects that the veteran is claiming service 
connection for a lung disorder based on two in-service 
hospitalizations for pneumonia.  The Board observes that the 
veteran's claim for service connection for a lung disorder, 
originally claimed as residuals of pneumonia, was previously 
considered and denied by the RO in decisions dated in March 
1975, February 1995, January 2003 and February 2005.  The 
veteran was notified of those decisions and of his appellate 
rights; however, he did not file a notice of disagreement to 
any of those prior decisions.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105.

The Board observes that subsequent to the February 2005 
rating decision, the veteran submitted a statement dated in 
January 2006; however, this statement, although received 
within one year of notice of the February 2005 decision, did 
not express dissatisfaction or disagreement with that 
decision.  Thus, the January 2006 statement does not meet the 
criteria for a valid notice of disagreement.  38 C.F.R. 
§ 19.26 (2007).  

The evidence of record at the time of the last prior final 
denial, the February 2005 rating decision, included the 
veteran's service medical records, a November 2004 statement 
from Dr. E.O. and treatment reports from Dr. E.O. dated from 
January 2004 to November 2004.  In denying the claim, the RO 
observed that the evidence from Dr. E.O. did not constitute 
new and material evidence because it did not relate to an 
unestablished fact necessary to substantiate the claim and 
did not raise a reasonable possibility of substantiating the 
claim.  The RO continued that Dr. E.O. did not make a 
positive assertion that the veteran's bronchiectasis was 
linked to his left lower lobe pneumonia while he was on 
active duty.  Therefore, the RO determined that service 
connection for a lung disorder remained denied because the 
condition did not arise within one year of discharge from 
active duty and the veteran did not have COPD or asthma while 
on active duty.

Thereafter, in September 2005, the veteran submitted a 
private medical opinion by Dr. E.O., received by the RO in 
October 2005, essentially requesting that his claim for 
service connection for a lung disorder be reopened.  In a 
March 2006 rating decision, the RO denied service connection 
for a lung disorder finding that no new and material evidence 
had been received to reopen the previously disallowed claim.  
Subsequent to that decision, the veteran submitted another 
private medical opinion from Dr. E.O., dated in September 
2006, which provided that the veteran's bilateral pneumonias 
in 1968 were more likely than not the cause of his underlying 
lung condition (Bronchiectasis).  

The evidence associated with the claims file subsequent to 
the February 2005 decision includes the September 2005 and 
September 2006 private medical opinions by Dr. E.O., VAMC 
treatment records dated through November 2006, the November 
2006 VA examination report, the veteran's own assertions, and 
sworn testimony from the veteran and his wife at the October 
2007 hearing.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the February 2005 decision 
and finds that new and material evidence sufficient to reopen 
the previously denied claim for service connection for a lung 
disorder has been submitted.  Of particular note are the 
September 2005 and September 2006 private medical opinions by 
Dr. E.O.  The opinions are certainly new, in that neither was 
previously of record.  

With regard to whether the evidence is material, the Board 
notes that the September 2005 and September 2006 private 
medical opinions by Dr. E.O. provide that, since being 
hospitalized for bilateral pneumonia in 1968, the veteran has 
had a persistent cough, progressive exertional dyspnea, and 
chronic changes in his X-ray.  Based on the above, Dr. E.O. 
concluded that the bilateral pneumonia's in 1968 were more 
likely than not the cause of the veteran's underlying lung 
condition (bronchiectasis).  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim.  See Justus.  As this evidence provides 
evidence of a possible connection between the veteran's 
bilateral pneumonias during active service and his current 
lung disorder, it is material.  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for a lung disorder.  The merits 
of the veteran's claim for entitlement to service connection 
for a lung disorder are discussed below. 


Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a lung 
disorder.  The record clearly demonstrates that a lung 
disorder was incurred during active service.  A review of the 
veteran's service treatment records indicates that he was 
hospitalized twice during service, from December 1967 to 
January 1968, and from March 1968 to May 1968, for left lower 
lobe pneumonia.  At the veteran's October 2007 hearing, he 
testified that he has experienced chronic lung problems since 
that time, most notably every spring and fall.  Thus, the 
remaining questions pertaining to service connection are 
whether the veteran has a current diagnosis of a lung 
disorder and if so, whether his current lung disability is 
related to his in-service left lower lobe pneumonia.

With regard to whether the veteran has a current disability, 
the Board observes that there is conflicting evidence of 
record.  At the November 2006 VA examination, the examiner 
concluded that the veteran did not meet the diagnostic 
criteria for bronchiectasis.  On the other hand, the private 
treatment records from Dr. E.O., dated from January 2004 to 
November 2004, note that the veteran has a history of COPD 
and bronchiectasis.  Dr. E.O.'s diagnosis was based on a CT 
scan dated in February 2003.  The November 2006 VA 
examination report does not indicate that the examiner 
reviewed the February 2003 CT scan results.  Resolving any 
doubt in the veteran's favor, the Board finds that the 
veteran does have a current lung disability.

The final issue remaining is whether the veteran's current 
lung disorder is related to his left lower lobe pneumonia 
during service.  In this regard, there is also conflicting 
evidence of record.  The November 2006 VA examiner opined 
that, as noted above, the veteran did not meet the diagnostic 
criteria for bronchiectasis, and the mild restrictive effect 
on his pulmonary function tests was more likely due to body 
habitus.  On the other hand, in several statements, Dr.E.O. 
opined that the veteran's current lung disorder was related 
to his in-service pneumonias.  In his November 2004 
statement, Dr. E.O. stated that there was a good possibility 
that the veteran's bronchiectasis was related to his old 
infections.  In his September 2005 statement, Dr. E.O. 
confirmed that the veteran's severe case of bilateral 
pneumonia over 20 years ago was more likely than not the 
cause of his underlying condition (bronchiectasis).  Finally, 
in his September 2006 statement, Dr. E.O. reiterated that he 
had been treating the veteran since 2004, that the veteran 
had a severe case of bilateral pneumonia in 1968 for which he 
was hospitalized, since that time the veteran has experienced 
chronic residuals, and that based on these facts, it was more 
likely than not that the veteran's bilateral pneumonia in 
1968 was the cause of his current underlying lung condition 
(bronchiectasis).

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds the opinions of Dr. 
E.O. to be of greater probative value and persuasiveness.  In 
this regard, the Board notes that although the November 2006 
VA examiner had reviewed the veteran's claims file, the 
veteran's February 2003 CT scans were not in his claims file 
and the examiner was an RN, not a pulmonary specialist.  On 
the other hand, although Dr. E.O. did not indicate whether he 
reviewed the veteran's claims file, documentation of the 
veteran's 1968 in-service hospitalizations for left lower 
lobe pneumonia is of record, and therefore, Dr. E.O. based 
his opinion on a substantiated event.  In addition, Dr. E.O. 
is a pulmonary specialist and had been treating the veteran 
for several years.  Thus, because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current lung disorder is etiologically related to 
his in-service pneumonias.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current lung disorder to his 
in-service pneumonias, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current lung disorder, diagnosed as 
bronchiectasis, was incurred during his active military 
service.  Accordingly, the Board concludes that service 
connection for a lung disorder, to include COPD and asthma, 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, (2007).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lung disorder, to 
include COPD and asthma, is reopened, and to this extent 
only, the appeal is granted.

Entitlement to service connection for a lung disorder is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


